LATTIMORE, J.
Appellant was convicted in the district court of Smith county of the offense of possessing intoxicating liquor, and his punishment fixed at two years in the penitentiary. '
The law defining and punishing this offense was so amended by the recent Special Session of the Thirty-Seventh Legislature (chapter 61) as to amount to a repeal of the statute, and for this reason this cause must be reversed and the prosecution ordered dismissed. Cox v. State (No. 6423) 234 S. W. 531; Petit v. State (No. 6510) 235 S. W. 579, decided at the present term and not yet [officially] reported.